DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 10 and 12-14 are objected to because of the following informalities:  “the tank” should be “the fuel tank”.  Appropriate correction is required.
Regarding claim 4, “the discharge flow path formation portion is provided so as to extend” is grammatically incorrect.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornuto et al. (4706708) in view of Ganochaud et al. (7082973).
Regarding claim 1, the Fornuto et al. reference discloses a nozzle guide (Figure 2) that is arranged, in a fuel supply device, within a filler pipe (12) that forms a fuel flow path for a fuel supplied from a refueling nozzle (23), the nozzle guide (20) comprising:
a main body portion (16) configured to guide insertion and removal of the refueling nozzle (23); and a connection member (58) provided on an outer circumferential surface of the main body portion and in which an upper end portion (60) of the connection member is located, in a tank direction extending from a refueling port toward a fuel tank (see Figure 1), on a downstream side with respect to a tip end portion of the refueling nozzle inserted into the main body portion (see Figure 3), wherein the connection member includes:
a connection portion (40) connected to a breather pipe (38) that discharges fuel vapor within the fuel tank (10); and
a vapor flow path formation portion (42) configured to communicate with the breather pipe (38) through the connection portion (40) and to form part of a vapor flow path for the fuel vapor that flows in through the breather pipe (38) and the connection portion (40).
	Fornuto et al. doesn’t disclose the breather pipe being arranged within the filler pipe.  However, the Ganochaud et al. reference discloses another fuel filling apparatus (Figures 3 and 4) having a breather pipe (8) being located within the filler pipe (2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Fornuto et al. device to have the breather pipe located within the filler pipe as, for example, taught by the Ganochaud et al. reference, since it is well known in the art and would be obvious to try without unexpected results.

Regarding claims 6 and 7, wherein the main body portion (16) includes an engagement portion (64) on the outer circumferential surface, and the connection member (58) includes an engaged portion
configured to engage with the engagement portion (64), and engages with the main body portion (16) so as to be fixed thereto.  See Figure 2.

Regarding claim 8, wherein part of the main body portion (16) configures a flow path wall which forms part of the vapor flow path.  Chamber (42) is defined by a flow path wall (unlabeled).

Regarding claim 11, wherein on the flow path wall, a guide portion configure to guide a flow of the fuel vapor is formed.  Any portion of the flow path wall can be construed as a guide portion.

Regarding claim 16, wherein the connection member (58) includes a guide portion configured to guide a flow of the fuel vapor.  Any portion of the flow path wall in chamber 42 can be construed as a guide portion.

Allowable Subject Matter
Claims 2-5, 9, 10, 12-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various fueling systems similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753